 

NOTICE

 



TO:   LIBERTY SILVER CORP. (the “Borrower”)       RE:   Amended and restated
loan agreement dated October 15, 2014 between the Borrower and BG Capital Group
Ltd., as further amended by the First Amendment to the Amended and Restated Loan
Agreement dated effective January 20, 2017 (the “Loan Agreement”)

 



 

 

All capitalized terms not otherwise defined herein shall have the meanings set
forth in the Loan Agreement.

 

This notice shall serve as a written notice of Borrower’s election to convert
the loan comprised of Second Advances totaling in the aggregate US$1,400,000 and
any accrued and unpaid interest calculated at rates provided for in the Loan
Agreement (the “Indebtedness”) into the Common Shares of the Borrower at a
conversion price of US$0.1875 per Common Share pursuant to Sections 6.1 of the
Loan Agreement.

 

This notice shall also serve as a notice of grant by Lender of participation
rights pursuant to Section 12.10.3 of the Loan Agreement to the parties listed
in Schedule “A” (each a “Participant”). The participation rights so granted are
granted in proportion indicated in Schedule “A”.

 

The undersigned hereby requests that the Borrower deliver a stock certificate to
or to the order of the Lender and each Participant named in this Schedule “A” to
this Notice representing such Common Shares as indicated in Schedule “A” in
satisfaction of the Indebtedness.

 

In accordance with Sections 5.1, 6.1 and 12.10.3 of the Loan Agreement, the
issuance of Common Shares to the Lender and each of the Participants as
indicated in Schedule “A”, shall constitute a complete repayment of the Loan
Amount under the Loan Agreement.

 

DATED this 20th day of January 2017.

 

  BG CAPITAL GROUP LTD.         Per: (signed Robert Genovese)   Name: Robert
Genovese   Title: Chairman

 

  

   

 

schedule “A”

 

Total amount of indebtedness (the “Indebtedness”) under the Amended and restated
loan agreement dated October 15 2014 between Liberty Silver Corp. and BG Capital
Group Ltd. as further amended by the First Amendment to the Amended and Restated
Loan Agreement dated January 20 2017 (the “Loan Agreement”) (in US dollars):  
$1,685,810.04  Number of common shares of Liberty Silver Corp. (“Shares”) to be
issued in satisfaction of Indebtedness at a price of $0.1875 per Share: 
 8,990,986  BG Capital Group Ltd., pursuant to section 12.10.3 of the Loan
Agreement grants participation rights to parties listed below (each a
“Participant”). The rights so granted are granted for a portion of Indebtedness
incited below.       Total Amount of Indebtedness for which participation is
granted:  $843,750.00  Total number of Shares to be issued to Participants in
satisfaction of the Indebtedness for which participation is Granted: 
 4,500,000  The balance of Indebtedness:  $842,060.04  Shares to be issued to BG
Capital Group Ltd. in satisfaction of the balance of Indebtedness:   4,490,986 

 

Participants:   The Amount Representing Portion pf Indebtedness for which
Participation is Granted     Number of Shares to be Issued on Conversion   The
Identity of the participant is redacted in this version; the participant’s
holding in the Company after the issuance does not exceed 10% of the then issued
and outstanding Shares.   $ 375,000.00       2,000,000   The Identity of the
participant is redacted in this version; the participant’s holding in the
Company after the issuance does not exceed 10% of the then issued and
outstanding Shares.   $ 93,750.00       500,000   The Identity of the
participant is redacted in this version; the participant’s holding in the
Company after the issuance does not exceed 10% of the then issued and
outstanding Shares.   $ 375,000.00       2,000,000  

  

  

   

